 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 1 of 6 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA

BAHEYA ELZAYAT,                                   )
                                                  )
        Plaintiff,                                )
v.                                                )      Civil Action No.
                                                  )
U.S. DEPARTMENT OF HOMELAND                       )
SECURITY, UNITED STATES CITIZENSHIP               )
AND IMMIGRATION SERVICES, U. S.                   )
DEPARTMENT OF JUSTICE, CHAD WOLF, in )
his Official Capacity as acting Secretary of U.S. )
Department of Homeland Security, KENNETH T. )
“KEN” CUCCINELLI, in his Official Capacity as )
acting Director of United States Citizenship and  )
Immigration Services, ERIN FATICA in her          )
Official Capacity as acting Tampa Field Office    )
Director of the United States Citizenship and     )
Immigration Services, WILLIAM A. BARR, in         )
his Official Capacity as Attorney General         )
for the United States,                            )
                                                  )
        Defendants.                               )
                                                  /


                       COMPLAINT FOR INJUNCTIVE RELIEF

       NOW COMES the Plaintiff BAHEYA ELZAYAT and complains of the Defendants as

follows:

                              NATURE OF THE ACTION

       Plaintiff BAHEYA ELZAYAT brings this action to challenge the denial of her Form 1-

539, Application to Extend/Change Nonimmigrant Status with U.S. Citizenship and Immigration

Services (USCIS), and to enjoin the USCIS from removing her from the country during the

COVID 19 pandemic.




                                         Page 1 of 6
 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 2 of 6 PageID 2




                                PREFATORY STATEMENT

1.     On August 26, 2019, Plaintiff filed her Form 1-539, Application to Extend/Change

Nonimmigrant Status Services (USCIS).

2.     On April 10, 2020, the application was denied. See Exhibit A.

3.     On April 30, 2020, through counsel, Plaintiff submitted her I-290B Notice of Appeal or

Motion, asking the USICS to reconsider its decision of April 10, 2020. Received May 4, 2020 by

USCIS. See Exhibit B.

4.     As reason for reconsider, Plaintiff attached her affidavit which explains that she is a

national and citizen of Egypt. That she is 83 years old and with Alzheimer and other age-related

diseases.

5.     She further explains that because of the ongoing pandemic caused by COVID-19, there are

no flights to Egypt and that there are severe travel restrictions for individuals coming from the

United States. In addition, she explains that her nephew was supposed to accompany her on her

travel back to Egypt but that because of the COVID-19 restrictions, he cannot do so. See Exhibit

C.

6.     Despite this plea for understanding and discretion, the USCIS denied the I-290B on July

29, 2020.

                                    NATURE OF ACTION

7.     Plaintiff, BAHEYA ELZAYAT, is 83-year-old national and citizen of Egypt.

8.     She entered the US on or about March 9, 2019 on a visitor visa.

9.     Since the denial of her I-539, on April 10, 2020, the spread of the global pandemic COVID-

19 has made it impossible for her to leave the US and travel to her home country of Egypt without

exposing her to potential lethal consequences.



                                           Page 2 of 6
 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 3 of 6 PageID 3




                                          THE PARTIES

1.        Plaintiff, BAHEYA ELZAYAT, is a National and citizen of Egypt currently in the United

States.

2.        The Defendant ERIN FATICA is the acting Field Office Director of the USCIS Tampa

Field Office. This suit is brought against Director Fatica in her official capacity, as plaintiff’s

application is within her office's jurisdiction.

3.        The Defendant KENNETH T. “KEN” CUCCINELLI is the acting Director of USCIS. This

suit is brought against Director Cuccinelli in his official capacity, as USCIS is the component of

DHS that is responsible for adjudicating plaintiff’s application.

4.        The Defendant CHAD WOLF is the acting Secretary of Homeland Security. This suit is

brought against Secretary Wolf in his official capacity, as he is charged with overseeing the actions

of DHS, including its adjudication of plaintiff’s application.

5.        The Defendant WILLIAM A. BARR is the Attorney General. This suit is brought against

Attorney General Barr in his official capacity, as applicants for extension of status request must

establish eligibility to the satisfaction of the Attorney General.

                                  JURISDICTION AND VENUE

19.       This case arises under the United States Constitution; the INA, 8 U.S.C. § 1101 et seq.; and

the APA, 5 U.S.C. § 701 et seq. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1361,

and 2201–2202.

20.       There exists an actual and justiciable controversy between Plaintiff and Defendants

requiring resolution by this Court. Plaintiff has no adequate remedy at law.

21.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(e), because this is an action

against officers and agencies of the United States in their official capacities, brought in the district

                                              Page 3 of 6
 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 4 of 6 PageID 4




where a substantial part of the events or omissions giving rise to the Plaintiff’s claim occurred.

22.     Plaintiff submitted her I-539 application as a resident of the Tampa Field Office, which is

located within this judicial district and division.


                                       CLAIM FOR RELIEF
                                         Injunctive Relief

23.     Plaintiff repeats and incorporates by reference each and every allegation contained in

paragraphs 1 through 22 as if fully set forth herein.

24.     On April 10, 2020 the USICS denied Plaintiff’s I-539 Application and on July 29, 2020,

her Motion to Reopen was denied, rendering plaintiff in the U.S. without a legal status.

25.     Due to the spread of the global pandemic of COVID-19 and the handling of the crisis by

the United States, several countries, including Egypt have imposed strict travel restrictions on

people leaving the United States.

26.     According to the United States’ State Department, and the Center for Disease Control

(CDC) people should not travel to Egypt because of the risk of COVID-19. See Exhibit C and

Exhibit D, respectively.

27.     In addition, the flights from the United States to Egypt in most cases require multiple stops

even before COVID-19. See Exhibit D.

Irreparable Injury

28.     If plaintiff is forced to leave the United States, either voluntarily or forced by the

Immigration and Customs Enforcement agency, there is a real chance that she will be exposed to

COVID-19 with deadly consequences.

29.     Any exposure to COVID-19 to a woman of 83 years old will most likely lead to irreparable

physical and mental injuries, and possible death.

30.     In addition, as things are currently, it is impossible for plaintiff to leave the country.

                                              Page 4 of 6
 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 5 of 6 PageID 5




                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully ask this Court to issue judgment in her favor and

against Defendants, and to grant the following relief:

           A. An injunction enjoining USCIS from proceeding with any removal proceedings

               against Plaintiff until the United States State Department and the CDC deems it

               safe to travel to Egypt and until the Country of Egypt allows travelers to enter the

               country.

           B. Grant such other and further relief as this Court deems proper under the

               circumstances.



Respectfully submitted this 2nd day of September 2020.



                                                     By counsel,

                                                         Morten B. Christoffersen
                                                    Morten B. Christoffersen
                                                    Trial Counsel for Plaintiff
                                                    FL Bar No.: 045651
                                                    Center for U.S. Immigration Services
                                                    4002 W. Waters Ave. Suite 5
                                                    Tampa, FL 33614
                                                    Ph: 813-298-7222
                                                    Fax: 813-200-1020
                                                    morten@cfuis.com




                                           Page 5 of 6
 Case 8:20-cv-02063-WFJ-TGW Document 1 Filed 09/02/20 Page 6 of 6 PageID 6




                                CERTIFICATE OF SERVICE

       On September 2, 2020, I, Morten B. Christoffersen, Counsel for Plaintiff and the

undersigned, served copies of the Complaint on each person/entity listed below by certified mail,

return receipt requested and addressed as follows:

Civil Process Clerk
United States Attorney
400 North Tampa Street                                  Erin Fatica
Suite 3200                                              In her official capacity as the Tampa Field
Tampa, FL 33602                                         Office Director, USCIS
                                                        5629 Hoover Boulevard
William A. Barr                                         Tampa, FL 33634
in his official capacity as Attorney General
for the United States U.S. Department of                Kenneth T. “Ken” Cuccinelli
Justice                                                 in his Official Capacity as acting Director
950 Pennsylvania Avenue NW                              of United
Washington, DC 20530-0001                               States, Citizenship and Immigration
                                                        Services
Chad Wolf                                               20 Massachusetts Ave. NW.
in his official Capacity as acting                      Washington, DC 20008
Secretary of Department of Homeland
Security,                                               UNITED STATES CITIZENSHIP AND
Office of the General Counsel                           IMMIGRATION SERVICES
3801 Nebraska Avenue NW.                                20 Massachusetts Ave NW
Washington, DC 20016                                    Washington, DC 20008

U.S. DEPARTMENT OF HOMELAND                             U.S. DEPARTMENT OF JUSTICE
SECURITY                                                950 Pennsylvania Avenue NW
3801 Nebraska Avenue NW.                                Washington, DC 20530
Washington, DC 20016


       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 2, 2020 at Tampa, Florida.

                                                             Morten B. Christoffersen
                                                             Morten B. Christoffersen
                                                             Attorney at Law




                                               Page 6 of 6
